 


113 HR 5026 RH: Fish Hatchery Protection Act
U.S. House of Representatives
2014-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 533
113th CONGRESS 2d Session 
H. R. 5026
[Report No. 113–702] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 8, 2014 
Mr. Gosar (for himself, Mr. Collins of Georgia, Mr. Crawford, Mr. Roe of Tennessee, Mr. Cramer, and Mr. Michaud) introduced the following bill; which was referred to the Committee on Natural Resources 
 

December 22, 2014
Additional sponsors: Mr. Heck of Nevada, Mrs. Kirkpatrick, Mr. Rahall, Mr. Griffin of Arkansas, Mr. Butterfield, Mr. Simpson, Mr. Womack, and Mr. Cotton


December 22, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To prohibit closing or repurposing any propagation fish hatchery or aquatic species propagation program of the Department of the Interior unless such action is expressly authorized by an Act of Congress, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fish Hatchery Protection Act. 
2.Prohibition on closing propagation fish hatcheries or repurposing priorities for propagation programs 
(a)ProhibitionThe Secretary of the Interior may not permanently close, reprogram, repurpose, decommission, significantly alter, or move to caretaker status any fish and other aquatic species propagation hatchery or propagation program within the National Fish Hatchery System of the Department of the Interior unless such action is expressly authorized by an Act of Congress. 
(b)Effective periodThis section shall be effective during the period beginning November 1, 2013, and ending upon the expiration of the 10-year period beginning on the date of the enactment of this Act. 
 

December 22, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
